Order entered May 7, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00369-CV

                      SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                              V.

    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-02669-2018

                                          ORDER
       Before the Court is appellants’ May 3, 2019 motion for extension of time to file their

opening brief. Because appellee has filed a motion to dismiss for want of jurisdiction and the

motion remains pending, we GRANT appellants’ motion to the extent we SUSPEND the

briefing deadline. We will reset the briefing deadline if we determine we have our jurisdiction

over the appeal.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE